Citation Nr: 0910236	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-30 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 through 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 13, 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The Veteran's initial March 2005 claim also included the 
issues of service connection for psoriasis due to Agent 
Orange exposure and service connection for coronary artery 
disease.  Following the RO's unfavorable July 2005 rating 
decision which denied the Veteran's claims of service 
connection for degenerative disc disease of the lumbar spine, 
psoriasis, and coronary artery disease, the Veteran filed a 
December 2005 Notice of Disagreement which expressed his 
disagreement as to each of those issues.  Subsequently, the 
Veteran withdrew his claim for psoriasis in an April 2006 
letter.  The Veteran's September 2006 Substantive Appeal 
preserved for appeal only the issue of service connection for 
degenerative disc disease of the lumbar spine.  Accordingly, 
the sole issue before the Board in this appeal is the 
Veteran's claim for service connection for degenerative disc 
disease of the lumbar spine.


FINDINGS OF FACT

The Veteran's degenerative disc disease of the lumbar spine 
has not been shown to be etiologically related to any injury 
or disease contracted during his active duty service.


CONCLUSION OF LAW

The Veteran's degenerative disc disease of the lumbar spine 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

II.  Analysis

The Veteran's service treatment records do not reflect any 
subjective complaints of or treatment for any back symptoms.  
The records also do not indicate any in-service diagnosis of 
a back or spine disorder.  No clinical findings concerning 
the Veteran's back or spine were noted at the Veteran's April 
1971 separation examination.  Similarly, the separation 
examination report does not note any complaints from the 
Veteran of any back symptoms.

The earliest relevant post-service treatment record relates 
to an August 2003 treatment at the VA medical center at 
Mountain Home, Tennessee.  These records note the Veteran's 
complaints of back pain and numbness which radiated into his 
left leg which were present after long periods of standing.  
A medical history provided by the Veteran revealed that he 
had previously undergone back surgery in 1978 and that he had 
done well with his back until recently.  No etiology opinion 
as to the cause of the Veteran's symptoms was provided.

The Veteran returned to the VA medical center in September 
2003 for follow-up treatment for his back pain.  At that 
time, he related that he had suffered a back injury during 
service after jumping out of a chopper in Vietnam.  He 
reported that he received in-service treatment for this 
injury.

In October 2003, the Veteran returned to the VA medical 
center and reported that his back pain persisted and was 
unresponsive to non-steroidal medication.  A lumbar MRI was 
ordered at that time.

The Veteran's lumbar MRI was conducted in February 2004.  It 
revealed that the Veteran's spine was slightly scoliotic, but 
had normal alignment and height of the vertebral bodies.  
Mild narrowing was noted at L2-3 and L3-4.  Narrowing at L4-5 
was more marked.  Moderate narrowing was found at L5-S1.  The 
signal intensity of the discs from the L2-S1 level was 
significantly decreased, which was consistent with 
degeneration.  The MRI revealed obvious compression of the 
anterior aspect of the thecal sac, which was secondary to 
mild posterior disc herniation.  At L3-4, the MRI revealed 
mild posterior bulging of the disc with compression of the 
neural fat in the caudal aspect of the neural foramen.  
Significant degenerative disc disease was found at L4-5 with 
no evidence of herniation.  Compression of the neural fat in 
the caudal aspect of the neural foramen was noted on the left 
side.  Evidence of a prior laminectomy at L4-5 was noted.  
Overall, the MRI was interpreted to reveal spondylosis and 
degenerative disc disease with bulging of discs at multiple 
levels, no evidence of disc herniation, spinal canal and 
foraminal stenosis, and evidence of a prior laminectomy at 
L4-5.  No opinion as to the etiology of these findings was 
provided.

Subsequent VA medical center treatment records are notable 
for complaints of back pain in November 2004, but do not 
indicate any regular treatment for the Veteran's back 
symptoms.  At the Veteran's November 2004 treatment, the 
treating physician noted that his back pain was fairly well-
controlled with the use of medication.  Again, no etiology 
opinion regarding the Veteran's back symptoms was offered.
In this case, the service treatment records do not reveal any 
in-service treatment for any back symptoms, nor do they 
reflect any diagnosis of a back or spine disorder.  A 
clinical examination of the Veteran's back and spine at his 
April 1971 discharge revealed normal findings.  Post-service 
treatment records indicate that the Veteran underwent a 
lumbar laminectomy in 1978, however, the records do not 
indicate that the disorder necessitating this procedure was 
related to any in-service injury or illness.  The post-
service records relating to treatment received by the Veteran 
from August 2003 through June 2005 indicate ongoing back 
complaints, but also do not contain any competent medical 
opinions that relate the Veteran's back symptoms to service.

The only other evidence of record supporting the Veteran's 
claim is his own lay opinion that his present degenerative 
disc disease was incurred during service.  Specifically, the 
Board notes that the Veteran reported, at a September 2003 VA 
medical center treatment, that he had injured his back after 
jumping out of a chopper in Vietnam and that he received 
subsequent in-service treatment.  This report, however, is 
contradicted by the complete absence of service treatment 
records that corroborate any such event or subsequent 
treatment.  The Veteran's contentions are further weakened by 
the absence of any competent post-service opinions that 
relate the Veteran's present back disorder to an in-service 
injury.

Moreover, the United States Court of Appeals for Veteran's 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for degenerative disc 
disease of the lumbar spine, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection for 
degenerative disc disease of the lumbar spine in an April 
2005 notification letter.  Any deficiencies of notification 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted are not prejudicial, as the Veteran's claim is 
being denied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
Veteran's claim.  The Veteran's service treatment records, VA 
medical records, and private treatment records from Dr. 
Daniel L. Dickerson have been obtained.  The Board notes that 
the private treatment records of Dr. Peaveyhouse of Indian 
Path Medical Center were not obtained.  A review of the 
claims file reveals that a release for records from Dr. 
Peaveyhouse and Indian Path Medical Center was obtained by 
the RO and forwarded to that facility in April 2005.  A 
subsequent April 2005 response letter from Indian Path 
Medical Center indicated that no records pertaining to the 
Veteran were in their custody.  An April 2005 letter from the 
Veteran indicates that his own efforts in obtaining such 
records was unsuccessful, and, that he was advised that 
Indian Path Medical Center no longer maintained his treatment 
records as they related to treatment rendered more than ten 
years ago.  The Veteran's letter also advised that his 
attempts to obtain treatment records directly from the doctor 
who performed his prior back surgery in 1978 were also 
unsuccessful as the doctor was no longer practicing in that 
area.  Moreover, he was advised by the doctor who assumed the 
medical practice that such records were not maintained as 
they were more than ten years old.  Under the circumstances, 
the Board is satisfied that reasonable efforts to obtain the 
private treatment records from Dr. Peaveyhouse and Indian 
Path Medical Center have been made.  38 C.F.R. § 3.159(c)(1).

The Board further observes that the Veteran has not undergone 
a VA examination to assess the nature and etiology of his 
degenerative disc disease of the lumbar spine.  Under 
38 U.S.C.A. § 5103A(d), a VA medical examination is to be 
afforded the veteran where such an examination "is necessary 
to make a decision on the claim."  A VA examination is 
"necessary" where the evidence, taking into consideration 
all information and lay or medical evidence:  (1) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the veteran's active military, naval, or air service; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  As set forth fully above, 
the Veteran's claim is not supported by any competent medical 
evidence that establishes a connection between his 
degenerative disc disease and his active duty service.  There 
is no reasonable possibility that a VA examination would 
result in findings favorable to the Veteran.  Given the same, 
a VA examination is not "necessary" in this case.  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


